***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                   AHMAAD JAMAL LANE
                        (AC 40185)
                      Elgo, Cradle and DiPentima, Js.

                                  Syllabus

Convicted of the crime of assault in the first degree in connection with an
    incident in which he struck the victim in the head with a chair during
    a confrontation, the defendant appealed to this court. Before the start
    of trial, the trial court denied the defendant’s motion to disqualify the
    judicial authority on the basis that the trial judge, while serving as a
    prosecutor, might have been involved with pretrial proceedings in one
    of his prior criminal cases and, thus, appeared to lack impartiality. The
    court also denied in part the defendant’s motion to exclude from evi-
    dence certain photographs of the victim’s injuries on the basis that they
    were irrelevant and unduly prejudicial. Held:
1. The trial court did not abuse its discretion in denying the defendant’s
    motion to disqualify the trial judge: the defendant made no claim of
    actual bias, and his claim that a reasonable person would question
    the impartiality of the judge because she had served as a supervising
    prosecutor in the Office of the State’s Attorney in the judicial district
    of Waterbury at the time of pretrial criminal proceedings that were
    conducted there against him was unavailing, as the judge had a limited
    role, if any, in the previous criminal proceedings and was not working
    in her supervisory prosecutorial role when the defendant was convicted
    in the previous case, twelve years had elapsed between the previous
    proceedings and the current criminal case, and knowledge of the defen-
    dant’s conviction in the previous case was available to any trial judge;
    moreover, this court declined to establish a bright-line rule requiring
    recusal of a judicial authority when there is an appearance of partiality
    but an absence of actual partiality, as our Supreme Court already estab-
    lished a rule in State v. Milner (325 Conn. 1) requiring recusal in cases
    in which a reasonable person would question a judge’s impartiality on
    the basis of all of the circumstances.
2. The trial court did not abuse its discretion in denying the defendant’s
    motion to exclude from evidence certain challenged photographs, which
    showed sutured wounds to the victim’s face and head: the photographs
    indicated the severity of the injuries and, thus, were relevant to the
    state’s burden of proof of establishing that the defendant intended to
    cause serious physical injury, and they corroborated testimony from
    witnesses regarding the underlying confrontation and the victim’s injur-
    ies; moreover, although the photographs depicted graphic injuries, the
    surgical site shown was clean rather than unnecessarily gory, and the
    court properly determined that the probative value of the depiction of
    serious injuries outweighed the prejudicial impact caused by the number
    of stitches shown.
             Argued May 17—officially released July 20, 2021

                            Procedural History

   Substitute two part information charging the defen-
dant, in the first part, with the crime of assault in the first
degree, and, in the second part, with being a persistent
dangerous felony offender, brought to the Superior
Court in the judicial district of New Britain, geographi-
cal area number fifteen, where the court, Keegan, J.,
denied in part the defendant’s motion to exclude certain
evidence; thereafter, the court, D’Addabbo, J., denied
the defendant’s motion to disqualify the judicial author-
ity; subsequently, the first part of the information was
tried to the jury before Keegan, J.; verdict of guilty;
thereafter, the defendant was presented to the court,
Keegan, J., on a plea of guilty to the second part of
the information, and the court rendered judgment in
accordance with the verdict and the plea, from which
the defendant appealed to this court. Affirmed.
  Robert L. O’Brien, with whom, on the brief, was
Christopher Y. Duby, for the appellant (defendant).
   Samantha Oden, deputy assistant state’s attorney,
with whom, on the brief, were Brian W. Preleski, state’s
attorney, Thadius L. Bochain, deputy assistant state’s
attorney, and David Clifton, assistant state’s attorney,
for the appellee (state).
                           Opinion

   DiPENTIMA, J. The defendant, Ahmaad Jamal Lane,
appeals from the judgment of conviction, rendered after
a jury trial, of assault in the first degree in violation
of General Statutes § 53a-59 (a) (1). On appeal, the
defendant claims that the court abused its discretion
by (1) denying his motion for disqualification of the
trial court judge and (2) admitting into evidence two
photographs of the victim’s injuries. We disagree, and,
accordingly, affirm the judgment of the trial court.
   On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
On September 4, 2014, at approximately 3 a.m., the
defendant arrived at the home of John Fusco in New
Britain. Fusco was playing cards with his daughter,
Tessa Fusco, and the victim, Keven Tischofer. Tischofer
was seated at the kitchen table, and when the defendant
arrived, Tischofer asked the defendant for money for
work he had performed on the defendant’s vehicle. The
defendant complained about Tischofer’s work, to which
Tischofer responded: ‘‘At least you have brakes. The
car did not have any brakes when I got it.’’ The defen-
dant then picked up a chair and struck the right side
of Tischofer’s head.1 The defendant then hit Tischofer at
least one more time with the chair. Tischofer sustained
injuries to his arm, two skull fractures, and an epidural
hematoma, and he subsequently underwent emergency
neurosurgery at the Hospital of Central Connecticut.
Immediately after the incident, the defendant left the
house and drove away. Twenty minutes later, he
attempted to return to the house but left after seeing
the street blocked by first responders, including police
officers.
   The defendant then fled to Vermont. On January 26,
2015, the defendant was arrested in Vermont and extra-
dited to Connecticut. On November 8, 2016, by way of
a substitute long form information, he was charged with
one count of assault in the first degree in violation
of § 53a-59 (a) (1). On October 25, 2016, in a part B
information, he was charged with being a persistent
dangerous felony offender pursuant to General Statutes
§ 53a-40 (a).
   The defendant made two motions that are the sub-
jects of this appeal. First, just as the trial judge, Keegan,
J., commenced the first day of trial, the defendant
moved to disqualify her due to his concern that she
may have been involved in pretrial discovery or motions
in one of his prior criminal cases while she was a state’s
attorney in the Office of the State’s Attorney for the
judicial district of Waterbury. Judge Keegan referred
the motion to disqualify to another trial court judge,
D’Addabbo, J., who conducted a hearing and thereafter
denied the motion. Judge Keegan then presided at the
defendant’s trial.
   In the second motion at issue in this appeal, the
defendant sought to exclude from evidence three photo-
graphs of Tischofer’s injuries, arguing that they were
irrelevant and unduly prejudicial. After a hearing, the
court admitted two of the three photographs into evi-
dence.
  Following a jury trial, the defendant was convicted
of assault in the first degree. He subsequently pleaded
guilty to the part B information, which charged him
with being a persistent dangerous felony offender pur-
suant to § 53a-40 (a), resulting in a sentence enhance-
ment.2 The defendant was sentenced to a term of
twenty-five years of incarceration, ten of which are a
mandatory minimum. This appeal followed. Additional
facts will be set forth as necessary.
                            I
  The defendant first claims that the court abused its
discretion in denying his motion for disqualification of
the trial judge because there was an appearance of a
lack of impartiality. We disagree.
   The following additional facts are relevant to this
claim. Judge Keegan was a supervisory assistant state’s
attorney in the judicial district of Waterbury between
1989 and 2004. Just prior to calling in the jury on the
first day of trial, the defendant represented to the court
that Judge Keegan ‘‘may have been involved’’ in a Water-
bury case involving the defendant—specifically, a bond
argument and ‘‘pretrial motion in regards to discovery
and stuff like that.’’ The defendant represented to Judge
Keegan that he was ‘‘very fearing that because you do—
your offer made with me. . . . I remember that argu-
ment that you and [my] attorney had, it was really
intense. I never forget you, and when I first was seen,
I said wait a minute, I recognize her now . . . so I’m
worried about that, so I want the record to reflect that
that’s the issue. . . . And I remember it to this very
day so I figured that’s kind of a conflict and I’m afraid
of that.’’
   The defendant’s conviction in the Waterbury case
formed the basis for the part B information in the pres-
ent case.3 The defendant contends that the Waterbury
proceedings that Judge Keegan may have been involved
with occurred in 2003. The defendant was tried and
convicted in 2005. Notably, Judge Keegan transferred
from the judicial district of Waterbury to the Office of
the Chief State’s Attorney in 2004, and thus was no
longer serving in Waterbury at the time of the defen-
dant’s trial and conviction in 2005. She did not remem-
ber anything about the defendant or his case, although
his name was ‘‘familiar’’ to her. It is undisputed that a
different assistant state’s attorney handled the trial of
the Waterbury case.4
  In response to the defendant’s concerns raised on
the day of trial, the following colloquy occurred:
  ‘‘[The Defendant]: I’m just . . . counsel to make
sure, as much as I can with my limited understanding,
that I get a fair shake in this courtroom today. You
understand?
   ‘‘[Judge Keegan]: I can assure you that you are going
to have a fair shake every day that you are in front of me.
  ‘‘[The Defendant]: Thank you for the assurance,
Your Honor.
  ‘‘[Judge Keegan]: You are. There is no doubt that you
are . . . going to get a fair shake. . . .
                           ***
 ‘‘[Judge Keegan]: All right? So you tell me, do you
want to go forward with me today or not?
   ‘‘[The Defendant]: (indiscernible) of course, yes,
(indiscernible).’’
  Judge Keegan referred the motion to disqualify to
Judge D’Addabbo.5 During the hearing, the defendant
further clarified his concern regarding Judge Keegan’s
impartiality. The following colloquy took place:
  ‘‘[Defense Counsel]: My client feels that Judge Keegan
cannot be fair in this trial because he remembers her
as a prosecutor in Waterbury back in 2004, 2003, and
that she as the prosecutor may have been involved with
his discovery on his case and with motions, perhaps
the arraignment, bond agreement. He feels that she is
too close to that case to be able to be fair to him today
in this trial.
                           ***
  ‘‘[Judge D’Addabbo]: So the issue that is being pre-
sented is that that case was pending in Waterbury . . .
and since it was being prosecuted by the Waterbury
[Office of the State’s Attorney] . . . and since at that
time State’s Attorney Keegan was a member of that
office she may have had some involvement whether it’s
arraignment or a bond argument and discovery.
  ‘‘[Defense Counsel]: Correct, at pretrial motions.’’
(Emphasis added.)
   In denying the defendant’s motion for disqualifica-
tion, Judge D’Addabbo determined that the defendant
had failed to present any evidence that would reason-
ably call Judge Keegan’s impartiality into question. He
noted that ‘‘Judge Keegan doesn’t even recall this case
and it is a very speculative argument being made by
the defendant . . . . And the issue that the defendant
seems to be concerned [with] is the conviction which
is a record that is—by certified copy—that, I guess, he
was convicted so Judge Keegan’s knowledge if there
even was knowledge doesn’t go to anything more than
that there was a conviction.’’ Judge D’Addabbo further
concluded that, ‘‘after listening to this I just don’t
believe, and I’m following the rules established by the
Practice Book, that there is anything in front of this
court now to make a determination that Judge Keegan’s
impartiality would be questioned concerning this case,
and so for that reason the defendant’s request to have
Judge Keegan recuse herself from this matter or be
disqualified from this case is denied.’’
   On appeal, the defendant claims that the court erred
by denying his motion for disqualification. Specifically,
he argues that Judge Keegan should have been disquali-
fied because her impartiality might reasonably be ques-
tioned as a result of her involvement in the Waterbury
proceedings. The defendant ‘‘remembers her being
present and that she was involved in pretrial motions.
. . . [T]he 2005 conviction makes this case a part B
case. So he feels that there is a strong connection
between what could happen here on sentencing and
. . . her participation in the 2003–2004 time period.’’
Other than representing to the court Judge Keegan’s
alleged involvement in pretrial proceedings, the defen-
dant offered nothing further to support his motion.6
   ‘‘Appellate review of the trial court’s denial of a defen-
dant’s motion for judicial disqualification is subject to
the abuse of discretion standard. . . . That standard
requires us to indulge every reasonable presumption in
favor of the correctness of the court’s determination.’’
(Internal quotation marks omitted.) State v. Crespo, 190
Conn. App. 639, 656, 211 A.3d 1027 (2019).
   Our analysis begins with Practice Book § 1-22 (a),
which provides in relevant part that ‘‘[a] judicial author-
ity shall . . . be disqualified from acting in a matter if
such judicial authority is disqualified from acting
therein pursuant to Rule 2.11 of the Code of Judicial
Conduct . . . .’’ Rule 2.11 (a) of the Code of Judicial
Conduct provides in relevant part that ‘‘[a] judge shall
disqualify himself or herself in any proceeding in which
the judge’s impartiality might reasonably be questioned,
including, but not limited to, the following circum-
stances: (1) The judge has a personal bias or prejudice
concerning a party or a party’s lawyer, or personal
knowledge of facts that are in dispute in the proceeding.
. . . (5) The judge . . . (A) served as a lawyer in the
matter in controversy or was associated with a lawyer
who participated substantially as a lawyer in the mat-
ter during such association; (B) served in governmental
employment and in such capacity participated person-
ally and substantially as a lawyer or public official
concerning the proceeding or has publicly expressed
in such capacity an opinion concerning the merits of
the particular matter in controversy . . . .’’ (Emphasis
added.)
   As our Supreme Court has observed, ‘‘[i]n applying
this rule, [t]he reasonableness standard is an objective
one. Thus, the question is not only whether the particu-
lar judge is, in fact, impartial but whether a reasonable
person would question the judge’s impartiality on the
basis of all the circumstances. . . . Moreover, it is well
established that [e]ven in the absence of actual bias, a
judge must disqualify himself in any proceeding in
which his impartiality might reasonably be questioned,
because the appearance and the existence of impartial-
ity are both essential elements of a fair exercise of
judicial authority. . . . Nevertheless, because the law
presumes that duly elected or appointed judges, consis-
tent with their oaths of office, will perform their duties
impartially . . . the burden rests with the party urging
disqualification to show that it is warranted.’’ (Internal
quotation marks omitted.) State v. Milner, 325 Conn.
1, 12, 155 A.3d 730 (2017).
   In the present case, the defendant makes no claim
of actual bias. Rather, he claims that Judge Keegan
should have been disqualified because a reasonable
person would question her impartiality because she was
a supervising attorney with the Office of the State’s
Attorney in Waterbury at the time of the Waterbury
proceedings. In State v. Bunker, 89 Conn. App. 605, 612,
874 A.2d 301 (2005), appeal dismissed, 280 Conn. 512,
909 A.2d 521 (2006), the defendant raised a similar claim
that the trial judge should have been recused ‘‘because
her impartiality might reasonably be questioned as a
result of having served as a supervisor in the [Office
of the State’s Attorney] . . . when he was convicted
in 1989 and as head of the [O]ffice of the [S]tate’s [A]ttor-
ney . . . when he was convicted in 1996—the same
convictions that comprised the second part of the
state’s information.’’ On appeal, this court concluded
‘‘that the defendant has failed to demonstrate a factual
basis sufficient to support his claim of judicial disqualifi-
cation on the basis of the judge’s former role as a super-
visory prosecutor.’’ Id., 621. In so concluding, we found
it significant that the judge, as a supervising attorney,
had a limited role in the prior case, and that ten years
had elapsed between the judge’s prior involvement and
the case at hand. Id.
   As in Bunker, Judge Keegan had a limited role, if
any, in the Waterbury proceedings, and twelve years
elapsed between the time Judge Keegan left the judicial
district of Waterbury in 2004—the last point in time she
may have been involved in the Waterbury proceed-
ings—and the defendant’s trial in the present case in
2016. Moreover, Judge Keegan was no longer working
in the judicial district of Waterbury when the Waterbury
case went to trial in 2005. The defendant argues that
Judge Keegan should have been disqualified on the basis
of the appearance of partiality alone, because she may
have been involved in the Waterbury proceedings. Judge
Keegan’s limited role, if any, in those proceedings com-
pels our conclusion that the trial court did not abuse
its discretion in denying the motion for disqualification.
See id., 621–22. Furthermore, as Judge D’Addabbo
noted, the part B information in the present case is
based solely on the defendant’s conviction in the Water-
bury case, and any judge in Judge Keegan’s position in
the present case would have knowledge of that record.
Accordingly, the defendant did not meet his burden to
show that disqualification was warranted.
   In addition, the defendant asks this court to establish
a bright-line rule requiring recusal when there is an
appearance of partiality, in the absence of any actual
partiality, on the basis of policy interests in maintaining
the appearance of judicial impartiality. Our rules of
practice, however, plainly require judges to recuse
themselves whenever a person, under the totality of
the circumstances, might reasonably question a judge’s
impartiality. Our Supreme Court articulated such a rule
in State v. Milner, supra, 325 Conn. 12, requiring recusal
in cases in which no actual partiality exists, but where
‘‘a reasonable person would question the judge’s impar-
tiality on the basis of all the circumstances.’’ (Internal
quotation marks omitted.) That rule sufficiently
addresses the defendant’s policy concerns. Further-
more, our Supreme Court has noted, and consistently
applied, the standard that ‘‘each case of alleged judicial
impropriety must be evaluated on its own facts . . . .’’
Abington Ltd. Partnership v. Heublein, 246 Conn. 815,
826, 717 A.2d 1232 (1998). Finally, the court in Bunker
considered the ‘‘practical realities of prosecutors in
busy . . . courts’’ when concluding that the impartial-
ity of the judge could not reasonably be questioned on
the basis of her prior role as a prosecutor. State v.
Bunker, supra, 89 Conn. App. 621. Accordingly, we
decline to revisit the precedent set by our Supreme
Court in Milner.
  On our review of the record before us, we conclude
that Judge D’Addabbo did not abuse his discretion in
denying the motion to disqualify Judge Keegan. Accord-
ingly, the defendant’s first claim fails.
                            II
  The defendant next claims that the court abused its
discretion in admitting into evidence two photographs
of Tischofer’s injuries. Specifically, the defendant
claims that the photographs were (1) irrelevant and (2)
unduly prejudicial. We disagree.
   The following additional facts are relevant to this
claim. On November 21, 2016, the court held a pretrial
hearing, during which the defendant objected to three
photographs of Tischofer’s injuries that the state
intended to proffer at trial. The first photograph
depicted Tischofer’s face with a black eye and a small
portion of a surgical wound. The second photograph
depicted Tischofer’s forehead, which included part of
a surgical wound. The third photograph depicted a full
surgical wound on Tischofer’s head. The defendant
argued that the photographs should be excluded
because ‘‘the injury was severe, but these fifty-six or
fifty-eight stitches are really gory. They don’t depict the
injury that he received. That it’s just showing the sur-
gery that was necessary to repair the internal hemor-
rhaging. . . . [I]f the jury saw this they would immedi-
ately be impacted . . . . I mean it’s really serious
looking . . . . This would be highly prejudicial I
believe.’’ The state contended that the photographs
were admissible to show ‘‘how extensive this injury
was . . . .’’ Furthermore, the state argued that ‘‘the
photos, because it’s after the procedure, are . . . less
gory . . . you got a clean photo of someone in the
stages of recovery rather than some blood and gore
. . . .’’
   After hearing from the parties, the court concluded
that the first and third photographs were admissible,
but it excluded the second photograph in order to limit
‘‘repetitiveness.’’ As the court explained: ‘‘You know
you have to weigh the state’s burden of proof and their
right to present their evidence versus unnecessarily
gory photos or cumulative evidence. I think, number
one, clearly that is admissible, and your objection to
the head . . . picture is overruled. It does show evi-
dence of what the state alleges is the result of the
assault. With respect to number two and number three,
the court finds them somewhat . . . I think number
two I’m going to grant the motion on number [two],
however, as to number three, your motion is overruled
and that will be admissible. The state does have to
prove serious physical injury, and this photograph is
demonstrative of what the witness’ testimony is going
to be. It will aid the jury in understanding what that
doctor had to do, which goes to serious physical injury,
and the court does not find it unnecessarily gory, it is
rather clean, so I’m going to keep two out just for
its repetitive nature, numbers one and three will be
permitted to be shown to the jury during the state’s
[case-in-chief].’’
   During trial, the first and third photographs were
entered into evidence through the direct examination
of Tischofer. He explained that the photographs were
taken approximately one week after he was released
from the hospital, and he described what the photo-
graphs depicted. Ahmed Kahn, Chief of the Division of
Neurosurgery at the Hospital of Central Connecticut,
who performed emergency surgery on Tischofer, also
testified about the injuries and surgical procedures per-
formed.
   As a preliminary matter, we set forth the applicable
standard of review. ‘‘Our standard of review for eviden-
tiary matters allows the trial court great leeway in decid-
ing the admissibility of evidence. The trial court has
wide discretion in its rulings on evidence and its rulings
will be reversed only if the court has abused its discre-
tion or an injustice appears to have been done. . . .
The exercise of such discretion is not to be disturbed
unless it has been abused or the error is clear and
involves a misconception of the law.’’ (Internal quota-
tion marks omitted.) State v. Osbourne, 162 Conn. App.
364, 369–70, 131 A.3d 277 (2016). In addition, ‘‘[e]very
reasonable presumption should be made in favor of the
correctness of the court’s ruling in determining whether
there has been an abuse of discretion.’’ (Internal quota-
tion marks omitted.) Id., 370.
   The defendant first claims that the photographs were
irrelevant. Section 4-1 of the Connecticut Code of Evi-
dence provides that ‘‘ ‘[r]elevant evidence’ means evi-
dence having any tendency to make the existence of
any fact that is material to the determination of the
proceeding more probable or less probable than it
would be without the evidence.’’ This court has noted
that ‘‘[e]vidence is relevant if it has any tendency to
make the existence of any fact that is material to the
determination of the proceeding more probable or less
probable than it would be without the evidence. . . .
Relevant evidence is evidence that has a logical ten-
dency to aid the trier in the determination of an issue.
. . . One fact is relevant to another if in the common
course of events the existence of one, alone or with
other facts, renders the existence of the other either
more certain or more probable. . . . Evidence is not
rendered inadmissible because it is not conclusive. All
that is required is that the evidence tend to support a
relevant fact even to a slight degree, [as] long as it is
not prejudicial . . . .’’ (Internal quotation marks omit-
ted.) State v. Osbourne, supra, 162 Conn. App. 370. ‘‘In
determining whether photographic evidence is admissi-
ble, the appropriate test is relevancy, not necessity.’’
State v. Kelly, 256 Conn. 23, 65, 770 A.2d 908 (2001).
    At trial, the state bore the burden of proving beyond
a reasonable doubt that the defendant intended to cause
serious physical injury in violation of § 53a-59 (a) (1).
‘‘ ‘Serious physical injury’ ’’ is defined as that which
‘‘creates a substantial risk of death, or which causes
serious disfigurement, serious impairment of health or
serious loss or impairment of the function of any bodily
organ . . . .’’ General Statutes § 53a-3 (4). The two pho-
tographs that were admitted into evidence show a black
eye and extensive surgical wounds, which are indicative
of the severity of the injuries. Those photographs, and
in particular the photograph of the surgical wounds
showing the necessity of invasive neurosurgery, have
a tendency to prove that the injuries were severe enough
to constitute a serious physical injury. The photographs
also would have probative value to show intent, another
element of the state’s burden. ‘‘Intent to cause death
or serious physical injury may be inferred from the . . .
type of wound inflicted . . . . The extent and severity
of injuries often are used as indirect proof of intent.’’
(Citation omitted; internal quotation marks omitted.)
State v. Best,        Conn.     ,    ,    A.3d      (2020).
Lastly, the photographs were relevant, as they corrobo-
rated the testimony of the witnesses about the events
that transpired and Tischofer’s subsequent injuries. The
challenged photographs tend to make the existence of
multiple material facts, including serious physical injury
and the intent of the defendant, more probable. Accord-
ingly, we conclude that the trial court did not abuse its
discretion in finding the photographs to be relevant.
   We next address whether the trial court properly
concluded that the photographs were not unduly preju-
dicial. Section 4-3 of the Connecticut Code of Evidence
precludes evidence if its probative value is outweighed
by the danger of unfair prejudice. As our Supreme Court
has observed, ‘‘[a] potentially inflammatory photograph
may be admitted if the court, in its discretion, deter-
mines that the probative value of the photograph out-
weighs the prejudicial effect it might have on the jury.’’
(Internal quotation marks omitted.) State v. Best, supra,
    Conn.      . ‘‘[P]hotographs [that] have a reasonable
tendency to prove or disprove a material fact in issue
or shed some light upon some material inquiry are not
rendered inadmissible simply because they may be
characterized as gruesome.’’ (Internal quotation marks
omitted.) Id.,      . ‘‘The question is not solely whether
the evidence is gruesome, disturbing or otherwise inher-
ently prejudicial but whether its prejudicial nature is
undue or unfair, a question that requires the trial court
to undertake the relativistic assessment of probative
value versus prejudicial effect . . . .’’ (Internal quota-
tion marks omitted.) Id.,       .
   The defendant contends that the photographs of the
injuries are unduly prejudicial because they are ‘‘gory’’
and would ‘‘really impact the jury.’’ As the court noted
in Best, even gruesome photographs are admissible if
they tend to prove or disprove a material fact. The trial
court in the present case noted that it did ‘‘not find [the
photograph of the surgical wound] unnecessarily gory,
it is rather clean . . . .’’ The photographs depict clean
surgical wounds one week after Tischofer was released
from the hospital, as opposed to fresh, uncleaned, and
untreated wounds.
  The defendant pointed to the number of stitches as
evidence of the photographs’ ‘‘gory’’ characteristics.
The sheer number of stitches alone, however, is not
enough to render the photographs unduly prejudicial.
The photographs are not rendered inadmissible simply
because they may be characterized as gruesome.
Whether any resulting prejudice was undue or unfair
was appropriately considered by the trial court. Here,
the court determined that the probative value of the
photographs, depicting the seriousness of the injuries
sustained by the victim, outweighed the prejudicial
impact. Accordingly, we conclude that the court did
not abuse its discretion in denying, in part, the motion
to exclude the challenged photographs.
  The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     At trial, the defendant raised a claim of self-defense. More specifically,
he alleged that Tischofer raised a knife during the verbal confrontation and
that he struck Tischofer with the chair in self-defense.
   2
     The part B information was based on a conviction of assault in the first
degree, in violation of § 53a-59 (a) (1), entered on September 15, 2005 in
the judicial district of Waterbury.
   3
     We refer to the pretrial motions and discovery in the defendant’s Water-
bury case, which led to the conviction that formed the basis for the part B
information in the present case, as the ‘‘Waterbury proceedings.’’
   4
     During the hearing on the defendant’s motion for disqualification, the
following colloquy occurred:
   ‘‘[Judge D’Addabbo]: And the state’s attorney that was prosecuting that
trial was not then State’s Attorney Keegan.
   ‘‘[Defense Counsel]: Was not.’’
   5
     During the defendant’s colloquy with Judge Keegan regarding his concern
about her impartiality, the following occurred:
   ‘‘[Judge Keegan]: Do you want another judge to hear this and decide
whether or not there’s a conflict of interest?
   ‘‘[The Defendant]: Yes.
   ‘‘[Judge Keegan]: You do. Okay, because, I can get another judge in here
. . . to hear this and make a decision as to whether or not there’s a conflict.’’
   6
     We briefly address the reviewability of this claim. The defendant failed
to comply with Practice Book § 1-23, which requires that a motion to disqual-
ify a judge be written and filed within ten days before trial and be accompa-
nied by an affidavit of facts and certification by counsel. However, as our
Supreme Court has noted, ‘‘[a] number of Appellate Court cases have
reviewed claims of judicial bias despite acknowledging that the moving
party had failed to comply with the written procedures required in . . . § 1-
23.’’ State v. Milner, 325 Conn. 1, 8, 155 A.3d 730 (2017). The court declined
to adopt a broad proposition that noncompliance with § 1-23 acts as a per
se preclusion to review of a denial of an oral motion for disqualification. See
id., 7–8. Accordingly, the defendant’s failure to comply with the procedures
required by § 1-23 does not preclude our review of this matter.